 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 92Modern Electric Co. and International Brotherhood of Electrical Workers, Local 617, AFLŒCIO. Case 20ŒCAŒ27392 October 30, 1998 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND HURTGEN On April 1, 1997, Administrative Law Judge Jay R. Pollack issued the attached decision.  The General Coun-sel filed exceptions and a supporting brief.   The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and brief and has decided to affirm the judge™s rulings, findings, and conclusions only to the extent consistent with this Decision and Order. The judge dismissed allegations that the Respondent violated Section 8(a)(3) and (1) of the Act by failing to hire or to consider the employment application of union organizer Bill Petros.  He determined that the Respon-dent™s actions were not motivated by antiunion consid-erations.  For the reasons set forth below, we disagree with the judge™s analysis and conclusion regarding the Respondent™s handling of Petros™ employment applica-tion and find that the Respondent violated the Act by failing to consider him for employment.  In addition, while we agree that Respondent™s failure to hire Petros was not unlawful, we do so for reasons different from those relied upon by the judge.   I. FACTS The Respondent is an electrical contractor in the build-ing and construction industry.  In response to a July 7, 19961 newspaper ad for electricians, Petros telephoned and then faxed his resume to the Respondent.  Petros™ resume disclosed both his 27 years of electrical industry experience and his position as an organizer with Interna-tional Brotherhood of Electrical Workers, Local 617, AFLŒCIO (the Union).  About a week later, Petros sug-gested to fellow union member Merle Rogers that he also apply for a job with the Respondent.  Shortly thereafter, Rogers, who did not disclose to the Respondent his union affiliation, was hired as a foreman.  On learning that the Respondent hired Rogers, Petros telephoned the Respon-dent to inquire as to the status of his application.  The Respondent™s project manager, Bruce Taber told him that he could not locate his resume, so Petros faxed a second one.  Two days later, the Respondent advised Petros that the position had been filled.   On August 11 and again in September, the Respondent placed newspaper ads for electricians.  Petros encouraged union members to apply.  In telephone conversations with the Respondent™s office manager, two such appli-cants, Robert Alano and C. D. Underwood, were asked directly about their union affiliations.2  Neither was hired.  Instead, the Respondent hired one individual re-ferred by a state employment agency and another appli-cant whose resume indicated no current union member-ship.                                                                                                                        1 Dates refer to 1996 unless otherwise stated.   Not long after being hired by the Respondent, Rogers openly began organizing efforts among his coworkers.  While aware of these activities, the Respondent™s owner, George White, took no steps to interfere with his union activities and developed a social friendship with Rogers.  After about 2 months, however, Rogers voluntarily left his job, citing dissatisfaction with the Respondent™s hir-ing practices.  Rogers declined White™s entreaties that he return to work for the Respondent. II. THE JUDGE™S DECISION Despite concluding that the Respondent™s owner, White, had knowingly made certain self-serving and false statements in his pretrial sworn affidavit regarding the Respondent™s hiring practices,3 the judge found that the Respondent, through project manager Taber, who made the hiring decision, articulated credible reasons relating to Rogers™ superior experience and qualifications to warrant his being hired over Petros.  Taber testified that he was looking for ﬁforemen-type people that could run work,ﬂ who would be staying with the Respondent for the duration of a project and possibly longer.  Ac-cordingly, he looked for applicants whose employment history demonstrated a record of extended employment with the same company, as indicative of their value to those employers as ﬁkeyﬂ employees.  Because Rogers™ resume showed an employment pattern indicating that he had worked as a foreman for several companies, and had worked for those companies for periods of at least 2 years, Taber concluded that he possessed the ﬁkey em-ployeeﬂ quality that he was looking for.  Taber testified that, by contrast, Petros™ employment history, as dis-closed in the resume that Petros sent when told that his first resume could not be found, did not show the same pattern, thereby making him less suited to the Respon-dent™s needs.  The judge credited Tabor™s testimony, and determined that Rogers was hired for nondiscriminatory reasons relating to his experience.  Acknowledging that the Respondent had unlawfully inquired into other job applicants™ union affiliation, the judge nevertheless re-jected the General Counsel™s contention that this was evidence of animus, and concluded that the Respondent  2 The judge determined that the Respondent violated Sec. 8(a)(1) by interrogating job applicants about their union affiliation.  The Respon-dent did not except to these findings, and we adopt the judge™s conclu-sions. 3 In his affidavit, White stated that he did not receive Petros™s re-sume until after Rogers was hired and, thus, the position Petros sought had already been filled.  In his testimony at the hearing, however, White admitted that that statement was false.  In addition, the judge determined that White™s assertion, made both in his affidavit and re-peated on the stand, that he had tried without success to reach applicant Alano by telephone, was untrue.   327 NLRB No. 25  MODERN ELECTRIC CO. 93did not violate the Act by its disposition of Petros™ appli-
cation and dismissed the allegations of unlawful refusal 
to consider and unlawful refusal to hire Petros.   
In his exceptions, the General Counsel asserts, inter 
alia, that the judge erred (1) by failing properly to con-

sider evidence of Respondent™s union animus and (2) by 
failing to analyze the failure-to-consider allegation sepa-
rately from the failure to hire allegation.  We find merit 
in these contentions.   
III. ANALYSIS 
The judge™s fundamental error was in failing to distin-
guish between the two separate Section 8(a)(3) allega-
tions involved in this case: first, that the Respondent un-
lawfully 
failed to
 consider 
Petros for employment and 
second, that the Respondent unlawfully 
failed
 to hire
 Petros.  While the judge refers to each allegation sepa-
rately and sets forth the facts relative to both aspects, he 
nevertheless fails to analyze them individually.  Rather 
than examining the events of this case sequentially, as 
they actually occurred, the judge viewed the evidence in 
hindsight and assessed the situation retrospectively.  By 
so doing, he melded the two allegations, and, on finding 
that sound business reasons justified the hiring of 
Rogers, instead of Petros, summarily dismissed the fail-
ure to consider allegation as well.  We find, for the rea-
sons set forth below, that the Respondent unlawfully 
failed to consider Petros for employment because of his 
union affiliation, but that the Respondent has neverthe-
less demonstrated at the hearing that, had it considered 
Petros™ application, it would have hired Rogers based on 

objective, lawful considerations. 
Petros sent his resume to the Respondent in early July.  
He got no response.  About a week later, Rogers applied 
for a job with the Respondent, and was hired.  Thereaf-
ter, Petros spoke by telephone to Taber, who told him he 
had not seen Petro™s resume and that he could not locate 
it in the company files.  Petros then faxed Taber another 
copy of his resume, but was subsequently informed that 

the position had been filled.  Contrary to his pretrial affi-
davit, White admitted at the 
hearing that he had received 
Petros™ resume, and he did not contradict Taber™s testi-
mony that Taber had not seen it at the time Petros called. 
From this evidence it is clear that White made timely 
consideration of Petros™ application for employment im-
possible by not giving Petros™ resume to Taber, the hiring 
official.  White admitted that he had concerns about hir-
ing union workers.
4  In addition, it is established and 
unchallenged that the Respondent™s office manager  un-
lawfully asked job applicants about their union status.  
Thus, it is reasonable to infer that when White received 
Petros™ resume, he immediatel
y rejected the application 
because of the information re
garding Petros™ union posi-
tion.  Inasmuch as Rogers had already been hired by the 
                                                          
 4 White explained that he was 
concerned about union employees 
leaving the Respondent if a uni
on job opened up elsewhere.   
time of Petros™ telephone conversation with Taber, 
White™s action denied Petros the opportunity to be con-
sidered for that job.  Accordingly, we reverse the judge 
and find that the Responden
t, through White™s admitted 
actions, unlawfully failed to consider Petros™ July appli-
cation for employment because of his affiliation with the 
Union.   
With regard to the Respondent™s failure to hire Petros, 
there is credible record evid
ence, however, establishing 
that the Respondent was looking for an applicant whose 

experience would qualify him as a ﬁkey employee.ﬂ  As 
set forth above, Taber at th
e hearing compared the rela-
tive qualifications of Rogers and Petros, as well as the 
qualifications of certain other applicants.  As the judge 
describes, Taber™s testimony relating to Petros™ qualifica-
tions 
vis a vis Rogers sets forth objective, lawful consid-
erations which would have caused the Respondent to 

select Rogers rather than Petros, had a timely comparison 
between the two been made.  For this reason, we con-
clude that the General Counsel has not established that 
the Respondent has unlawfully failed to hire Petros.  We 
therefore dismiss the allegation of unlawful failure to 
hire. 
AMENDED REMEDY 
We have found that the Respondent has engaged in 
certain unfair labor practices, we shall order that it cease 
and desist therefrom, and ta
ke certain affirmative action deemed necessary to effectuate
 the policies of the Act.  
We have found that the Re
spondent violated Section 
8(a)(3) and (1) of the Act by refusing to consider Bill 
Petros for hire.  Accordingly, if it is shown at the com-
pliance stage of this proceeding that the Respondent 
would have hired Petros to another job opening had his 
application been fairly considered, we shall order the 
Respondent to offer Petros employment in that position 

and make Petros whole for the discrimination found.  If 
such position no longer exists, the Respondent shall be 
required to offer Petros a position substantially equiva-
lent to that for which he would have been hired.  See 
generally 
B E & K Construction Co.
, 321 NLRB 561 
(1996).  Any backpay found owing shall be computed on 
a quarterly basis as prescribed in 
F.W. Woolworth Co
., 90 NLRB 289 (1950), and shall be reduced by net in-
terim earnings, with intere
st computed in accordance 
with 
New Horizons for the Retarded
, 283 NLRB 1173 
(1987).   
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 

modified and set forth in full below and orders that the 

Respondent, Modern Electri
c Company, San Mateo, 
California, its officers, agen
ts, successors, and assigns, 
shall  
1.  Cease and desist from 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 94(a) Interrogating job applicants about their union af-
filiation. 
(b) Discouraging union activity by refusing to consider 
employees for hire because of their union affiliation. 
(c) In any like or related manner interfering with, re-
straining or coercing employees
 in the exercise of the 
rights guaranteed them in Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act  
(a) If it is shown at the compliance stage of this pro-
ceeding that the Respondent, 
but for its discrimination, 
would have hired Bill Petros 
to a job that became avail-
able subsequent to his July 1996 application, the Re-
spondent shall offer Petros employment in that position 
and make him whole for the discrimination found and, if 
that position no longer exists, offer him a position sub-
stantially equivalent to that for which he would have 
been hired, in the manner set forth in the amended rem-
edy section of this decision. 
(b) Within 14 days from the date of this Order, notify 
Bill Petros in writing that any future job applications will 

be considered in a nondiscriminatory manner. 
(c) Within 14 days after service by the Region, post at 
its facility in San Mateo, Ca
lifornia, copies of the at-

tached notice marked ﬁAppendix.ﬂ
5  Copies of the notice, 
on forms provided by the Regional Director for Region 
20, after being signed by the Respondent™s authorized 

representative, shall be posted by the Respondent and 
maintained for 60 consecutive days in conspicuous 
places including all places where notices to employees 
are customarily posted.  Reasonable steps shall be taken 
by the Respondent to ensure that the notices are not al-
tered, defaced, or covered by any other material.  In the 
event that during the pendency
 of these proceedings the 
Respondent has gone out of bus
iness or closed the facil-
ity involved in these proceedings, the Respondent shall 
duplicate and mail at its own expense, a copy of the No-
tice to all current employees
 and former employees em-
ployed by the Respondent 
since July 8, 1996.  
(d) Within 21 days after service by the Region, file 
with the Regional Director for Region 20 a sworn certifi-

cation of a responsible official on a form provided by the 
Region attesting to the steps that the Respondent has 
taken to comply. 
                                                                 
 5 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT discourage union activity by refusing 
to consider employees for hi
re because of their union 
affiliation. 
WE WILL NOT interrogate employee-applicants about 
their union membership or union sentiments. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce empl
oyees in the exercise of the 
rights guaranteed them by Section 7 of the Act.  
WE WILL within 14 days of the Board™s Order, notify 
Bill Petros in writing that any future job applications will 
be considered in a nondiscriminatory manner.  
If it is established that, but for our discrimination, we 
would have hired Bill Petros 
to a job that became avail-
able subsequent to his July 1996 application, WE WILL 
offer Petros employment in that position and make him 
whole for the losses he suffered as a result of our dis-
crimination, and if that position no longer exists, WE 
WILL  offer him a position substantially equivalent to 

that for which he would have been hired.  
 MODERN ELECTRIC CO. 
 Lucile R. Rosen, Esq.,  
for the General Counsel
. Deborah Wilder, Esq. (Deborah Wilder & Associates
), of Bur-lingame, California, for the Respondent.
 Bill Petros, Organizer, of San Mateo, California, for the Charg-
ing Party. 
DECISION STATEMENT OF THE CASE 
JAY R. POLLACK, Administrative Law Judge. I heard this 
case in trial at San Francisco, California, on February 20, 1997.  
On August 8, 1996, International Brotherhood of Electrical Work-
ers, Local 617, AFLŒCIO, (the 
Union) filed the charge alleging 
that Modern Electric Co. (Respondent) committed certain viola-
tions of Section 8(a)(3) and (1) 
of the National Labor Relations 
Act..  The charge was amended on
 November 22.  On November 
27, 1996 the Regional Director for Region 20 of the National 
Labor Relations Board issued a complaint and notice of hearing 
against Respondent, alleging that Respondent violated Section 
 MODERN ELECTRIC CO. 958(a)(3) and (1) of the Act.  Respondent filed a timely answer to the 
complaint, denying all wrongdoing. 
The parties have been afforded full opportunity to appear, to in-
troduce relevant evidence, to examine and cross-examine wit-
nesses, and to argue orally.  The pa
rties waived the filing of briefs. 
On the entire record, from my observation of the demeanor of 
the witnesses, and having considered the arguments of the parties, 
I make the following 
FINDINGS OF FACT  
I. JURISDICTION Respondent is a sole proprietorship owned by George White, 
with an office and principal place of
 business in San Mateo, Cali-
fornia.  Respondent is engaged as an electrical contractor in the 
building and construction industry.  During the calendar year end-
ing December 31, 1995, Respondent purchased and received 
goods and materials valued in excess of $50,000 from suppliers 
located within California, each of
 which suppliers received these 
goods and materials directly from points outside the State of Cali-
fornia.  Accordingly, Respondent admits and I find that Respon-
dent is an employer engaged in commerce within the meaning of 
Section 2(2), (6), and (7) of the Act. 
The parties stipulated and I find that the Union is a labor or-
ganization within the meaning of
 Section 2(5) of the Act.  
II.  THE ALLEGED UNFAIR LABOR PRACTICES 
A.  Facts 
As stated above Respondent is an electrical contractor located 
in San Mateo, California.  In anticipation of a commercial project 
for the Marriott Corporation, Respondent took out a classified 
advertisement in 
The San Francisco Examiner
 for Sunday, July 7.  
In this case, the General Counsel alleges that Respondent failed to 
consider the resume of, and refused to hire, Bill Petros a paid 
union organizer, because Petros wa
s identified as a union member 
and organizer.  Further, the complaint alleges that Respondent 

unlawfully interrogated employees regarding their union member-
ship or affiliation.  Respondent denies the commission of any 
unfair labor practices. Further, Respondent contends that it has no 
animus against union members and has hired union members in 
the past.  It contends that it did not hire Petros because another 
applicant had a more impressive work history.  Finally, Respon-
dent contends that any questioning of employees was not coercive 
and was motivated by legitimate business reasons.  
Petros telephoned the Respondent™s San Mateo office the day 
after finding the July 7 advertisement. He faxed his resume shortly 
after telephoning the office.  Petros applied for work under a prac-
tice known as ﬁsaltingﬂ whereby 
a union local authorizes its mem-
bers to work for a nonunion employer in order to organize the 
employees of the nonunion employer.  Petros testified that he 
intended to organize Respondent™s employees and to demonstrate 
to Respondent the advantages of hiring skillful union employees.  
Petros applied for work as journeymen electrician and foreman.  
He listed the Union as his present employer and as past employers 
certain union construction contractors.  Approximately a week 
after Petros faxed his resume to Respondent, Petros suggested that 
Merle Rogers, another union member, apply for work in response 
to Respondent™s advertisement.  Rogers was hired by Respondent 
as a foreman. 
After Petros learned that Rogers had been hired by Respondent, 
he called Respondent to check on his own employment opportuni-
ties.  Petros spoke with Bruce Taber, Respondent™s estimator-
project manager.  Taber told Petros that he would check to find 
out what had happened with Petros™ resume.  Taber later called 
Petros and said that he could not find Petros™ resume.  Petros then 
faxed Taber a second copy of his resume.  Petros called back a 
couple of days later and was told that the position had been filled.  
Petros was not again contacted by Respondent. 
Respondent placed advertisements for electricians in August 
and September and Petros suggested that union members apply.  
Employee Robert Alano called Respondent in August after being 
advised by Petros that Respondent was advertising for electricians.  
Alano spoke to Janet McEntee, Respondent™s office manager.  
McEntee asked Alano about his work experience and whether he 
was willing to travel.  McEntee as
ked Alano, ﬁAre you affiliated 
with the union?ﬂ  Alano expressed surprise at that question and 

McEntee responded that she was just reading from the form and 
that she had to ask these questions.  In fact, McEntee was reading 
from a form composed by White that asked, ﬁAre you affiliated 
with any unions?ﬂ  Alano answered ﬁyesﬂ and McEntee marked 
his response on the form.  Alano was asked whether he had a 
resume he could fax to Respondent.  Alano said he did and faxed a 
resume that same day.  Alano was not called for an interview. 
Employee C.D. Underwood also called Respondent seeking 
employment in August.  Underwood was also asked whether he 
was affiliated with any unions.  Underwood answered yes.  Not-
withstanding Underwood™s affirm
ative response, White called 
Underwood for an interview.  White spoke to Ramona Under-
wood, C.D. Underwood™s wife.  White asked Ms. Underwood 
whether her husband was looking for work.  He also asked 
whether the Underwoods were new to the area.  Ms. Underwood 
stated that they traveled to different areas following the work.  
White asked if Underwood was in the union and Ms. Underwood 
answered that he was.  White told Ms. Underwood that he had 
problems with union employees quitting his jobs when work be-
came available in the union hiring
 hall.  According to Ms. Under-
wood, White said he would call again.  According to White, he 
asked that Underwood call him back
.  White did not call again and 
Underwood did not call White back. 
George White, Respondent™s owner, testified that he has hired 
approximately six union members during the past 6 years.  The 
position for which Petros applie
d was filled by a union member 
named Merle Rogers.  Respondent did not know Rogers was a 
union member at the time it hired 
him.  However, shortly after his 
hire, Rogers began actively organizing for the Union.  He wore 

union shirts and insignia at work and attempted to recruit mem-
bers for the Union.  Notwithstanding Rogers™ open union organiz-
ing efforts, he and White became friends.  White took Rogers to 
several football games and allowed 
Rogers to store certain of his 
belongings in White™s garage.  In September, Rogers voluntarily 
left Respondent™s employ claiming that he was striking in protest 
of Respondent™s hiring practices.  White attempted to convince 
Rogers to return to work and to finish the job for which he had 
been hired.  Rogers did not respond. 
Bruce Taber, Respondent™s estimator and project manager, tes-
tified that he believed Rogers™ resume was more impressive than 
that of Petros.  Taber based his belief on the fact that Rogers had 
worked as a foreman for several companies and that he had 
worked for these companies for 2 y
ears or longer.  Taber testified 
that this pattern showed that Rogers™ previous employers had 

considered him a key employee and had tried to move him from 
job to job so as to keep him wi
th the companies.  According to 
Taber, Petros™ resume did not sh
ow the same pattern.  He con-
cluded that Petros™ previous employers did not consider Petros to 
be a key employee.  Since he was hiring someone to ﬁrun the jobﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 96for 3 or 4 months, Taber felt that Rogers would be a better choice 
than Petros. 
In July, Respondent also hired an employee, Tim Hassan, who 
had been referred by the State Employment Development De-
partment.  Hassan had been referred by the State prior to Petros™ 
application for employment.  Respondent hired only one of six 
employees referred by the State. 
In August, when Respondent again 
advertised for electricians, it 
was in fact looking for apprentice electricians.  In October, it hired 
employee Terry Weiss. Weiss had an impressive resume.  With 
her application, Weiss submitted certain certificates and letters of 
recommendation.  Included in Weiss™ certificates were documents 
showing that she had taken courses given by joint union-employer 
programs.  She also included a letter offering her the opportunity 
to join another local of the IBEW. 
White gave a pretrial affidavit in which he stated that he did not 
receive Petros™ resume until after 
the position had been filled.  At 
the hearing, White had to admit 
that his pretrial statement was 
false.  I draw the inference that this was not an inadvertent error 
but rather a misstatement in an attempt to avoid liability in this 
case.   Further, in his pretrial statement White stated that he had 
attempted to call union applicant Alano but that no one answered 
the phone and that there was no message machine.  After Alano 
testified that he had an answering service, White testified that he 
must have had the wrong number b
ecause he got a recording that 
the number was no longer in servi
ce.  I do not credit White™s affi-
davit or trial testimony on this point.  Rather, I find that White did 
not call Alano for an interview. 
An administrative law judge may conclude that a witness who 
intentionally testified falsely to a material fact may have also testi-
fied falsely as to other facts.  However, I am not required , in all 
circumstances to consider such a witness unworthy of believe.  I 
may accept so much of White™s testimony as I believe to be true 
and reject only such part as I conclude is false. 
B.  The Failure to Consider Petros for Hire 
The General Counsel alleges that Respondent failed to hire or 
even interview Petros because of 
his affiliation with the Union.   
In Wright Line, Inc
., 251 NLRB 1083 (1980), enfd. 662 F.2d 
899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982), the Board 

announced the following causation test in all cases alleging viola-
tions of Section 8(a)(3) or violations of 8(a)(1) turning on em-
ployer motivation.  First, the Ge
neral Counsel must make a prima 
facie showing sufficient to support the inference that protected 

conduct was a ﬁmotivating factorﬂ in the employer™s decision.  
Upon such a showing, the burden shifts to the employer to dem-
onstrate that the same action would have taken place even in the 
absence of the protected conduct.  The United States Supreme 
Court approved and adopted the Board™s 
Wright Line
 test in 
NLRB 
v. Transportation Corp
., 462 U.S. 393, 399-403 (1983).   
As the Board stated in 
Big E™s Foodland
, 242 NLRB 963, 968 
(1979): 
 Essentially, the elements of a discriminatory refusal to 
hire case are the employment application, the refusal to 
hire each, a showing that each was expected to be a union 
supporter or sympathizer, and further showings that the 
employer knew or suspected such sympathy or support, 
maintained an animus against it, and refused to hire the 
applicant because of such animus. 
 The General Counsel argues that this is a case where the Re-
spondent failed to even consider Petros for employment, i.e., dis-
criminating against the employee in the earliest stage of the hiring 
process.  As will be discussed more fully herein, the General 
Counsel must establish that Petros
™ resume was not considered for 
reasons proscribed by the Act. 
In this case, there is no dispute that Petros submitted a resume 
and was not hired.  In fact, Resp
ondent filled the position by hir-
ing Rogers without even interviewing Petros.  Petros™ resume 
clearly indicated that he been em
ployed as a union organizer for 
over 3 years.  Thus, it is undenied that Respondent™s agents knew 
that Petros was a union organizer.  Petros™ resume also revealed 
over 27-year experience as a foreman and journeyman electrician.   
It is unquestioned that the General Counsel must establish un-
lawful motive or union animus as part of his prima facie case.  If 
the unlawful purpose is not present or implied, the employer™s 
conduct does not violate the Act.  
Abbey Island Park Manor
, 267 
NLRB 163 (1983); 
Howard Johnson Co.
, 209 NLRB 1122 
(1974).  However, direct evidence of union animus is not neces-
sary to support a finding of discrimination.  The motive may be 
inferred from the totality of the circumstances proved.  
Fluor 
Daniel, Inc., 311 NLRB 498 (1993); 
Associacion Hospital del 
Maestro
, 291 NLRB 198, 204 (1988).  The General Counsel has 
produced no evidence that Respondent harbored any animus 
against the union or hiring union members.  Rather the record 
reveals that Respondent hired union members in the past and hired 
Terry Weiss during the same timeframe at issue here.  White be-
friended union organizer Merle Rogers and attempted to convince 
Rogers to return to the job after Rogers voluntarily left the job.  
The General Counsel argues animus from the fact that employ-
ees were asked whether they were affiliated with any union.  
However, there is no evidence of animus against those applicants 
that answered affirmatively.  Employee C. D. Underwood had 
indicated he was affiliated with the IBEW and still received a 
phone call from White.  Weiss submitted a recommendation from 
another local of the IBEW with her resume.  She was hired by 
Respondent.  Merle Rogers was permitted to fill a 1-day vacancy 
with a union member friend of his.  The record is further devoid of 

evidence of any antiunion statements by Respondent™s supervisors 
or that the union was ever discussed with employees.  There was 
no evidence of Employer action after it learned of Rogers™ orga-
nizing.  White invited Rogers to
 football games notwithstanding 
the fact that Rogers was attempting to organize his company.  
After Rogers ﬁwent on strike,ﬂ Respondent attempted to convince 
him to come back to work.   
The failure to hire Petros does not violate Section 8(a)(3) if it is 
motivated by legitimate and 
substantial business reasons.  
NLRB 
v. Jones & Laughlin Steel Corp.
, 301 U.S. 1 (1937).  If the unlaw-
ful purpose is not present or implied the employer™s conduct does 
not violate the Act, even if it is unjustified or unfair.  
Howard 
Johnson Co.
, 209 NLRB 1122 (1974).  The issue is the em-
ployer™s motive and the burden is on the General Counsel,  
Laid-law Corp.
, 171 NLRB 1366 (1968), enfd.  414 F.2d 99 (7th Cir. 
1969).  The General Counsel must establish an unfair labor prac-
tice by a preponderance of the evidence. See 
Wright Line
, supra.  
The General Counsel must show discriminatory motive or unlaw-
ful intent existed.  
NLRB v. Consolidated Diesel Electric Co.
, 469 F.2d 1016 (4th Cir. 1972); 
Clothing Workers v. NLRB
, 564 F.2d 
434, 440 (D.C. Cir. 1977).  The Board requires proof of unlawful 
motivation or animus as part of the General Counsel™s prima facie 
case.  
Abbey Island Park Manor
, 267 NLRB 163 (1983); 
Class 
Watch Strap Co.
, 267 NLRB 276 (1983).  Here there is no evi-
dence to rebut Taber™s testimony 
that Rogers was chosen because 
his resume was more impressive than that of Petros.  Taber chose 
 MODERN ELECTRIC CO. 97Rogers because he believed Rogers had been considered a key 
employee by his previous employers and would be better suited 
for running the jo
b than Petros. 
The General Counsel argues that the false reason for the failure 
to hire Petros, contained in White™s pretrial statement supports an 
inference that the motive is an unlawful one which the Respondent 
wishes to conceal.  See 
Shattuck Denn Mining Corp. v. NLRB
, 362 F.2d 466, 470 (9th Cir. 1966); 
Abbey™s Transportation Ser-
vices, 
284 NLRB 698 (1987); 
First National Bank of Pueblo
, 240 
NLRB 184 (1979). 
While White™s false statements do raise a concern, I find that 
evidence offset by Taber™s credible reasons for choosing Rogers 
over Petros for the position at issue.  Taber™s explanation for hir-
ing Rogers instead of Petros was that he had been able to work as 
a foreman on a regular basis.  Rogers™ previous employers had 
employed him for substantial periods of time.  Taber believed that 
such an employment record indicated that Rogers™ previous em-
ployers had viewed him as a key employee and had attempted to 
find work for Rogers so that he would remain with their compa-
nies.  Further, in view of the evidence of neutrality towards union 
activity, I find White™s pretrial st
atement insufficie
nt to support a 
case of an unlawful refusal to hire. 
Based on all of the above, I find that the General Counsel has 
failed to establish a prima facie case that Respondent was moti-
vated by union considerations and acted upon union considera-
tions in failing to hire or interv
iew Petros.  An affirmative show-
ing that an employer lacks animus against the union constitutes a 
good defense.  
Sun Coast Foods
, 273 NLRB 1642, 1644 (1985); 
Goodyear Tire & Rubber Co.
, 312 NLRB 674 (1993). 
Assuming arguendo that a prima facie case had been estab-
lished the burden shifts to Respondent to establish that the same 

action would have taken place in 
the absence of the employee™s 
protected conduct.  Thus, even assuming arguendo that the Gen-
eral Counsel had established a prima facie case, the totality of the 

evidence preponderates in a finding of a failure to prove that Re-
spondent was motivated by unlawful union considerations in not 
interviewing or hiring Petros.   
C.  The Unlawful Interrogations 
The undisputed evidence shows that Respondent™s office man-
ager, following a form composed by White, routinely asked job 
applicants whether they were affiliated with any unions.  The 
answers were then recorded on the form.  The employees were not 
given any explanation or reason for the question.  Further, the 
employees were not given any assu
rances that no reprisals would 
be taken against employees with 
union affiliations.  In these cir-
cumstances, employees could reasonably fear that an affirmative 
response would adversely affect their job prospects.  Accordingly, 
I find that Respondent violated Section 8(a)(1) of the Act.  
GM Electrics
, 323 NLRB No. 14 (1997); 
Adco Electric
, 307 NLRB 
1113, 1116Œ1117 (1992). 
CONCLUSIONS OF LAW  
1.  The Respondent, Modern Electric Co., is an employer en-
gaged in commerce within the meaning of Section 2(6) and (7) of 
the Act. 2.  The Union, International Brotherhood of Electrical Workers, 
Local 617, AFLŒCIO, is a labor organization within the meaning 
of the Act. 
3.  Respondent has violated Section 8(a)(1) of the Act by in-
terrogating job applicants as 
to their union affiliations. 
4.  Respondent has not otherwise violated the Act as alleged in 
the complaint. 
[Recommended Order omitted from publication.] 
  